Judgment of the Supreme Court, Nassau County, entered June 18, 1968, affirmed, with costs. This disposition does not affect any cause of action which defendant may have, based on the collateral security agreement. Appeal from order of the Supreme Court, Nassau County, dated July 1, 1968, dismissed, without costs. An order denying a motion to set aside a decision, made only on the trial evidence, is not appealable. In any event, the foregoing disposition of the appeal from the judgment renders the appeal from the order academic. Christ, Acting P. J., Brennan, Rabin, Hopkins and Munder, JJ., concur.